                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

PENINSULA PETROLEUM, LTD.                                 CIVIL ACTION NO. 2:20-cv-02987

VERSUS                                                    SECTION “        ” MAG. DIV. (        )

M/V ORATORIO, IMO No. 9687679,                            DISTRICT JUDGE:
her engines, boilers, tackle, furniture,
apparel, etc., including 199.643 MT of VLSFO              MAGISTRATE JUDGE:
Bunkers aboard M/V ORATORIO, in rem

and

CYGNUS LINE SHIPPING SA, in personam

                  MOTION FOR ISSUANCE OF WARRANT OF ARREST
                     AND WRIT OF ATTACHMENT OF VESSEL

         NOW INTO COURT, through undersigned counsel, comes Plaintiff, Peninsula

Petroleum, Ltd. (“Peninsula Petroleum”), and upon suggesting to the Court that:

                                                 1.

         Suit has been filed herein by Peninsula Petroleum to assert an in rem claim, maritime

lien, and requesting a writ of attachment of the M/V ORATORIO, IMO No. 9687679, an ocean

going Bulk Carrier, arriving within this district and the jurisdiction of this Court at the Southwest

Pass, Plaquemines Parish, Louisiana, ETA 1700 hours, November 5, 2020; and

                                                 2.

         That it is necessary that a Warrant of Arrest and Writ of Attachment issue by this

Honorable Court to arrest the M/V ORATORIO and 199.643 metric tons of VLSFPO Bunkers

above the M/V ORATORIO to bring the res into the jurisdiction of the Court and to secure the

claims of Peninsula Petroleum herein; and




{B1715118.1}
                                                3.

         It appearing that the basis for a Writ of Attachment and a Warrant of Arrest pursuant to

Rules C and D of the Supplemental Rules for Certain Admiralty and Maritime Claims of the

Federal Rules of Civil Procedure exist;

         Accordingly, Plaintiff, Peninsula Petroleum, Ltd., moves this Honorable Court to issue

the attached Warrant of Arrest and Writ of Attachment commanding the United States Marshal

to arrest the M/V ORATORIO in connection with these proceedings.


                                             RESPECTFULLY SUBMITTED:

                                             /s/David L. Carrigee
                                             DAVID L. CARRIGEE (#3892), T.A.
                                             WILLIAM B. SCHWARTZ (#11854)
                                             BALDWIN HASPEL BURKE & MAYER, LLC
                                             Energy Centre – Suite 3600
                                             1100 Poydras Street
                                             New Orleans, LA 70163
                                             Telephone: (504) 569-2900
                                             Facsimile: (504) 569-2099
                                             Email: dcarrigee@bhbmlaw.com
                                             Email: wschwartz@bhbmlaw.com
                                             Attorneys for Plaintiff,
                                             Peninsula Petroleum, Ltd.




{B1715118.1}                                    2
